EXCLUSIVE DISTRIBUTION AGREEMENT AGREEMENT dated as of this 15th day of September, 2008 ("Agreement") by and between NeuroMed Devices, Inc., ("MANUFACTURER"), a Nevada corporation with principal offices at Oakley, Utah and Laguna Niguel, California, USA, and Biofield, Inc., Delaware corporation withoffices in Philadelphia and Hong Kong, ("DISTRIBUTOR"). RECITALS WHEREAS, MANUFACTURER owns all patent rights and formulations in and to certain products/medical devices described more fully herein, (the “Product”); WHEREAS, MANUFACTURER has agreed to authorize DISTRIBUTOR to promote and distribute the Products on an exclusive worldwide basis (subject to the Performance Minimums terms contained herein) including but not limited to professional, clinical, commercial, retail and direct response television and other all forms of marketing NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, and in consideration of the Recitals, covenants and agreements contained herein, DISTRIBUTOR and MANUFACTURER hereby agree as follows: Section 1.Term. The term of this Agreement shall commence as of the date first set forth above and (subject to the Performance Minimums terms contained herein) shall continue for a period of three (3) years unless previously terminated as set forth herein (the "Initial Term"). Section 2. Products. (a)The Product to be advertised and sold is listed on Exhibit A attached hereto on the terms contained therein, as may be mutually revised from time-to-time, and each individual set of the Products is herein referred to as a "Product Unit." (b)(i)MANUFACTURER hereby represents that the Product currently exists and is available for delivery to DISTRIBUTOR in accordance with the terms of this Agreement. (ii)The Product shall be sold under the name or names chosen by MANUFACTURER and DISTRIBUTOR shall not remove any proprietary marks of the MANUFACTURER from the Product(s). (iii) DISTRIBUTOR shall own all right and title to any trade dress which it creates for the Product. (c)Upon execution of this Agreement (and as a condition to DISTRIBUTOR'S execution thereon), MANUFACTURER shall provide DISTRIBUTOR with copies of any patent, copyright, trademark, trade name and service mark registrations, worldwide governmental/regulatory approvals including but not limited to the FDA (and similar agencies worldwide), CErelating to the Product(all of which are listed on Exhibit B) and all such other documentation which shall in any way affect the legal and effective distribution, promotion and sale of the Product. The information contained in Exhibit A and on Exhibit B and any other information delivered by MANUFACTURER are collectively referred to herein as the "Product Information." DISTRIBUTOR is hereby granted the license to duplicate and use the Product Information as contemplated by and in accordance with the terms of this Agreement. MANUFACTURER shall provide DISTRIBUTOR with any new Product Information as it is developed. Product Information shall also include and any related packaging material or accompanying printed material to be used in the sale and delivery of the Products. MANUFACTURER shall consult with DISTRIBUTOR as reasonably required by DISTRIBUTOR regarding the correct form for duplicating, manufacturing or producing the Products (and any related packaging material or accompanying printed material) (d)(i)MANUFACTURER hereby represents that the lead time for supplying Products to DISTRIBUTOR is one (1) month after DISTRIBUTOR's (and/or its licensees) order date for orders up to two hundred thousand (200,000) units at current capacity, and MANUFACTURER hereby agrees to use its best efforts to deliver Products to DISTRIBUTOR (and/or its licensees) within such time-frame after its receipt of said purchase orders. MANUFACTURER hereby represents that it has the capability to increase monthly capacity upon reasonable notice. MANUFACTURER shall credit DISTRIBUTOR, its licensees and/or other purchasers of the Products, in full, for any defective Product Unit returned to MANUFACTURER. A Product Unit shall be deemed to be defective if any component of that Product Unit is defective. The DISTRIBUTOR agrees to establish a new sales quota every year and shall be presented to the MANUFACTURER 90 days before the end of each sales year. The sales may expand at an accelerated rate and the MANUFACTURER may not be able to meet the requirements of DISTRIBUTOR, in that case the MANUFACTURER will come up with a plan in 30 days to meet DISTRIBUTOR’s needs. (ii)MANUFACTURER shall assure that its manufacturers maintain a quality control program and product quality standards consistent with industry standards. Section 3Terms Of Sale To Customer Base Of Products By DISTRIBUTOR. (a)Terms and Conditions.All sales of Products by DISTRIBUTOR from Manufacturer to DISTRIBUTOR’s customer base of healthcare service provider offices (clinics), during the term of this Agreement, shall be subject to the terms and conditions of this Agreement. (b)Prices.All prices are “cost, insurance and freight” the DISTRIBUTOR’s destination Port of Entry; e.g., Shenzhen Bay, Port of Hong Kong, etc. ("C.I.F."). The discounted price offered to DISTRIBUTOR for each of the Products ("Sale Price") shall be as set forth in ExhibitC attached hereto.The Price to DISTRIBUTOR for spare parts for the Products shall be as set forth in ExhibitD attached hereto.The difference between DISTRIBUTOR's Price and DISTRIBUTOR's selling price to its customers shall be DISTRIBUTOR's profit and sole remuneration for sale of the Products.Manu­facturer has the right at any time to revise the prices in ExhibitsC andD with one hundred and twenty (120) days' advance written notice to DISTRIBUTOR.Such revisions shall apply to all orders received after the effective date of revision.Price increases shall not affect unfulfilled purchase orders accepted by Manufacturer prior to the effective date of the price increase.Price decreases shall apply to pending purchase orders accepted by Manufacturer prior to the effective date of the decrease, but not yet shipped. (c)Taxes, Tariffs, Duties and Fees.DISTRIBUTOR's Price does not include any value added tax, national or local taxes, tariffs, duties or fees from the port of entry that may be applicable to the Products.When Manufacturer has the legal obligation to collect such amounts, the appropriate amount shall be added to DISTRIBUTOR's invoice and paid by DISTRIBUTOR unless DISTRIBUTOR provides Manufacturer with a valid tax exemption certificate authorized by the appropriate taxing authority. (d)Order and Acceptance.All orders for Products submitted by DISTRIBUTOR shall be initiated as written purchase order requests sent to Manufacturer. Each Purchase Order should be accompanied by a request for a delivery date, provided, however, that an order may initially be placed orally if a confirming written non-cancelable purchase order request is received by fax or via the internet (email) at the Manufacturer within 24 hours after said oral order was placed. No order shall be binding upon Manufacturer until accepted by the Manufacturer in writing, and Manu­facturer shall have no liability to DISTRIBUTOR with respect to purchase order requests that are not accepted.Manufacturer shall use its reasonable best efforts to notify DISTRIBUTOR of the acceptance or rejection of an order and of the assigned delivery date for accepted orders within two working(2) days after receipt of the purchase order request.No partial shipment of a purchase order shall constitute the acceptance of the entire order, absent the written acceptance of such entire order.Manufacturer shall use its reasonable best efforts to deliver Products at the times specified either in its quotation or in its written acceptance of DISTRIBUTOR's purchase orders.
